Earl Warren: Number 63, Werner Machine Company versus Director of Division of Taxation, Department of the Treasury, State of New Jersey. Mr. Goodwin.
Charles Goodwin, Jr.: May it please the Court. This is a tax case, New Jersey franchise tax. Question presented arises, however, under the United States Constitution. It's the position of the appellant that the New Jersey franchise tax here imposed was excessive to the extent that it took into its measure tax-exempt federal obligations. Werner Machine Company, the appellant, is a New Jersey corporation doing business only in New Jersey. It complains here that in practical operation in effect, a franchise tax that it paid to the -- so-called franchise tax I might say that it paid to the State of New Jersey for the year 1952 is a tax upon tax-exempt federal obligations. The tax here in question was for the year 1952 but it was based upon the net worth of the appellant at the end of the preceding year, December 31, 1951. Net worth as long been recognized by this Court as the equivalent of net assets. Now, at December 31, 1951, the appellant owned some $400,000 of federal obligations which were concededly exempt from tax by the State. However, the tax imposed by the State of New Jersey measured by net assets did not afford any mechanics for excluding from the net assets or net worth of the appellant these tax-exempt federal obligations and its tax payment to the State of New Jersey was thereby increased because it owned this bond by some $320. The tax was paid under protest, refund was properly sought, the New Jersey Division of Tax Appeals rejected the appellant's claim that this tax was not properly due.
Earl Warren: How much was the tax that --
Charles Goodwin, Jr.: $320 for that year. It's a recurring item which might come up every year and I believe that might affect other corporations. It applies -- this tax applies equally to domestic and foreign corporations. There's no distinction in the statute which imposes the tax. The taxing act is called the Corporation Business Tax Act of 1945, it purports to impose a franchise tax on domestic and foreign corporations for the exercise of several privileges. The taxing act is -- is quoted in the appendix to appellant's brief at page 16 and following and the initial section which is the section actually imposing the tax provide that every domestic or foreign corporation not hereinafter exempted shall pay an annual franchise tax for the year 1946 and each year thereafter as herein after provided for the privilege of having or exercising its corporate franchise in this State or for the privilege of doing business, employing or owning capital or property, or maintaining an office in this State and such franchise tax shall be in lieu of all other state, county, or local taxation upon or measured by intangible personal property used in business by corporations liable to taxation under this Act. I think at this point a little --
Stanley Reed: As to the last sentence, it's the significant sentence, is it not, from your point of view?
Charles Goodwin, Jr.: No, I think that -- yes, I'll have to clarify. The preceding sentence I think is of considerable significance because it imposes the tax not only for the privilege of doing business but also for the privilege of mere employing or owning property. Franchise taxes customarily have been imposed only on corporations doing business, this tax goes beyond that, it poses the tax for the privilege of mere idle ownership of property.
Speaker: Mr. Goodwin, are you -- are you claiming that this is not a substance of franchise tax or are you claiming that a -- even though it is a franchise tax it's still invalid because it's measured by assets which include their government bonds?
Charles Goodwin, Jr.: Claiming that this is not in substance a franchise tax that in practical operation and effect, it imposes a burden on the tax-exempt bond unless hinders the borrowing power, even though it might be designated a franchise tax.Does that say that a franchise tax based on the assets of the corporation which included 50% of government bonds that they could not be accommodated?
Charles Goodwin, Jr.: This Court has never specifically held in the straight franchise tax that such a tax would be proper, although there are dicta of the Court indicating that it would be permissible. However, I think that if this Court --
Stanley Reed: Well, what -- what your argument here is that this is not a franchise tax?
Charles Goodwin, Jr.: That in practical operation and effect it's a tax on the government bonds.
Stanley Reed: And that's because it relieves them of all of the taxes that aren't intangible?
Charles Goodwin, Jr.: Because of that in part and also because it is imposed for the mere privilege of owning property. Now, I don't think that a tax imposed on the privilege of owning property, idle ownerships is any different than the -- than a property tax. I think we have two things here.
Stanley Reed: Franchise to be a holding company and hold assets, you don't think that would be a good franchise?
Charles Goodwin, Jr.: Corporation under this statute would be taxed if it had, say, $10,000 in the bank in a non-interest bearing account and nothing else.
Stanley Reed: And wouldn't -- wouldn't that be a franchise for holding? I'm just trying to (Voice Overlap) --
Charles Goodwin, Jr.: I think that -- I think that would be essentially a property tax.
Stanley Reed: Well, that -- that's because of the license, isn't it?
Charles Goodwin, Jr.: In part is it. The history of the Act indicates that this is in lieu of property taxes. But it's the contention of the appellant here that not only in -- in lieu of a property tax, in fact it is a property tax. And secondly, even if it -- that it doesn't -- it isn't material whether we call it a franchise tax or a property tax. But under the New Jersey Realty decision of this Court in 1950, if in practical operation and effect it burdens the bonds, then it must -- then it's bad.
Felix Frankfurter: Now, what -- what -- by that latter statement, do you mean if you can create the effect of holding government securities, so that you can demonstrate that it makes a dollar-and-cent difference because they held government bonds -- bonds instead of General Motor stock, is that what you mean? That if you just can create a monetary incident using the fact that you -- absent to the corporation or a government bond, is that what you mean?
Charles Goodwin, Jr.: I would argue that in this particular case, I don't need to go that far.
Harold Burton: You referred to the New Jersey Realty case. In that case there was a minimum -- a minimum requirement apart from the net worth proposition, was there not, said in -- in any event it cannot be less than 15% and thereby necessarily caught government bonds. There's nothing like that here, isn't it?
Charles Goodwin, Jr.: Yes, there is. Interestingly enough, a precise situation is here, although it wasn't here in 1945 when the Act was originally enacted but it came into the Act about 2 years later. A survey was made and it was ascertained that certain property within the State was escaping -- was not bearing its fair share of the burden. And therefore an alternative was added and that was designed to catch corporations with very substantial assets and not much taxable net worth and that alternative tax is based -- well there's two alternatives, one is important in large corporations, one, it's smaller, both those in (Inaudible) the alternatives are based upon assets and not net worth. Now, the only difference and I think it -- it isn't a difference, I think it's a rearrangement between the New Jersey Realty situation and the one here is that the alternatives are in reverse order. In New Jersey Realty, there was a tax on property and there wasn't any taxable property, then an alternative tax is not less than 15% of net worth. Here, there's a tax on net worth and the net worth doesn't bring down much tax than an alternative tax at a much lower rate on gross assets. And in both cases, the case here and the New Jersey Realty case, the higher of the two taxes was properly due and owing. And I don't think that the order in which the computation is made is significant at all.
Speaker: In the New Jersey Realty case, the statute didn't purport to make it a franchise tax, did it?
Charles Goodwin, Jr.: I think the alternative --
Speaker: (Voice Overlap) --
Charles Goodwin, Jr.: -- the alternative was 15% of net worth. I -- I don't think there was any mention there with -- that it was --
Speaker: It would've denominated a franchise tax (Voice Overlap) --
Charles Goodwin, Jr.: I don't think it would for the privilege of -- however, the statute did provide -- the New Jersey Realty was a somewhat limited statute than it applied to insurance companies, but I don't think that's a material distinction either and it did provide in conclusion, no franchise tax shall be imposed upon any insurance company included in the statute. So that it was in lieu of a franchise tax and therefore I think for the privilege of exercising the franchise.
Speaker: Or you can argue the other way that it was a property tax.
Charles Goodwin, Jr.: That's right. One of the alternatives --
Speaker: (Voice Overlap) the Court went.
Charles Goodwin, Jr.: One of the alternatives was a property tax, I think by its very terms.
Tom C. Clark: New Jersey says the tax on net worth.
Charles Goodwin, Jr.: Which the --
Tom C. Clark: New Jersey court in (Voice Overlap) --
Charles Goodwin, Jr.: In the New Jersey Realty. Yes, they did.
Speaker: You'd agree that a -- at least under the decisions of the Court so far that there's a distinction between a tax levied on the property as such and a franchise tax or a privilege tax which is measured by the same property, it maybe a distinction without a difference but there's that distinction, you'll agree with that, wouldn't you?
Charles Goodwin, Jr.: Such a distinction has been -- has been mentioned. It's never -- there's never been a decision upholding any such distinction in a case of tax-exempt federal obligations. Most of the decisions along that line were interstate commerce cases. Now, the interstate commerce cases I think are different because this Court has held that no unreasonable burden can be placed upon the interstate commerce. Here, we have a constitution and revised statute Section 3701, which I haven't mentioned specifically yet, which say no burden at all can be imposed upon the tax-exempt obligations. Any burden at all that hinders the borrowing power is -- is invalid, it causes the tax to be stricken down. Now, New Jersey Realty said that we'll look through the label that's put on the tax, that it matters not whether we call it a property tax or a franchise tax, that the question that must be decided by this Court is whether in practical operation and effect it imposes a burden on the tax-exempt federal obligations. This particular tax, the business corporation tax of 1945 has an interesting historical background. Before 1946, New Jersey collected most of its income on a property tax base, the tax applying to real property and to intangible or rather personal property and including intangible personal property. There was also a capital stock tax imposed upon corporations but it was measured by the number of shares of power or nominal value of outstanding stock and it was not the type of tax we now have. In other words, it -- it bid upon the capital structure rather than -- than on the size of the net worth or assets. In 1944, New Jersey legislature appointed a commission, the commission for the taxation of intangible personal property, and it's function was to examine into the difficulties and I believe inequities which were arising under the then existing system, taxation. The joint resolution appointing the committee as paragraph number one indicates, be it resolved by the Senate and General Assembly of the State of New Jersey, there is hereby created a commission to investigate the question of evaluation and taxation of intangible personal property and related tax subjects. Interestingly enough, the -- that commission came up with the recommendation for a franchise tax. It -- the report -- I understand that there will be copies, sufficient copies of its complete report for the members of the Court. We quoted part of it in our appendix to the reply brief but it analyzed the then difficulties with the intangible personal property tax in New Jersey. Corporations then doing business in New Jersey were subject to a risk or hazard which was called tax lightning. Basically, the law then provided that intangibles were subject to tax at their full value at the same rates as real property. In actual practice, corporations were not paying the full tax on all intangible personal property owned by long custom, the tax was imposed only on certain limited classes of intangible personal property. But occasionally, local taxing authorities would come into the office of a corporation, value the intangible personal property and demand the full tax which was -- imposed a very high burden and not -- did not operate fairly. As a result, a great many holding companies and other large corporations settled in one community, Flemington, where administration of the tax promised to be fair and just and the large assembly of corporations with the vast amounts of personal property held kept the rate at a very low figure. In other words, a great many of them got together in a small New Jersey community to share the burdens of that community. In 1945, the commission on taxation of intangible personal property submitted its report to the New Jersey legislature and it's on the basis of that report that the present -- the tax act now before this Court was enacted. It's first recommendation from the conclusion of the report is as follows, commission unanimously recommends first that the present methods of taxing intangible personal property be abandoned. Appellant takes the position that it's significant that there's no intent there to abandon the taxation of personal property but only the present methods of taxation. The commission transmitted its report to the governor and members of the legislature with a cover letter of transmittal which summarizes the purposes and recommendations and it is significant in that -- it states what the commission believes its purpose was. The commission's purpose therefore has been two-fold, to remove the threat of what is commonly called tax lightning from intangible personal property and to provide a sound base through which a substantial amount of this property now legally taxable but untaxed can be reached for tax purposes. This indicates that it was the commission's understanding that they were to come up with a new law which would reach intangible personal property for tax purposes. In the conclusion of the report, the recommendations which the commission made to the legislature, proposal number two was adopted by the legislature and is part of the law now in effect. Proposal number two made to the commission and approved by the commission is that intangible personal property be exempted from taxation. The commission, for a reason stated in the text, concludes that intangible personal property be exempted entirely from taxation under a property tax, provided that the present taxable base now threatened by tax lightning be made to bear its fair share of the cost of government in some other way. That indicates a clear intention to reach personal property to carry its fair share of the cost of government under the amended law. I don't think that anyone could read the report of this commission as commission on the taxation of intangible personal property without coming to the conclusion that its purpose was to bring the New Jersey tax on intangible personal property up to date, so that the tax would reach the intangible personal property owned by corporations and that -- that all of that intangible personal property would be reported and subjected to the tax. Incidentally, this commission was -- the chairman of this commission was Professor John F. Sly of Princeton but we thought it might be unwise to refer to this report as the Sly report in fear it might -- we might be accused of impugning its motives. The statute was enacted as recommended by this commission in 1945 effective for tax years 1946 and subsequent and it followed the commission regulations. There were two companion measures that went through it at the same time, the Corporation Business Tax Act and the repeal of the old intangible personal property tax.
Harold Burton: Did that commission give any consideration to the fact that if they did reach intangible government bond that they -- that it would be an invalid tax on them?
Charles Goodwin, Jr.: Not at all, they did -- they were reaching not particularly for government bonds but for all intangibles including government bonds. Under the old law, not only government bonds were escaping tax but also a great many intangibles which could properly be taxed because of the improper enforcement. Now, government bonds are listed by the commission, they are included in a long list of -- of properties corporations own, and the commission recognized that this tax would reach, indirectly they thought, government bonds. But it is not designed just to reach government bonds, it's designed to --
Harold Burton: But if they thought it would reach, then indirectly how did they think they could do it constitutionally?
Charles Goodwin, Jr.: They think that it is a tax stated to be on the privilege of exercising the corporate franchise, not a tax on the bonds, only measured by the bonds.
Harold Burton: So therefore they were drawing on the State's theory of a franchise tax and not a property tax?s
Charles Goodwin, Jr.: That's right.
Harold Burton: Well, if it is a franchise tax, why is it -- it's -- it's valid, there's no argument about that, is it?
Charles Goodwin, Jr.: Yes, I'm here to argue about that.
Harold Burton: Even though it's a franchise tax, a bona fide franchise --
Charles Goodwin, Jr.: If it's a --
Harold Burton: -- tax can't be measured by -- by the net worth including these bonds.
Charles Goodwin, Jr.: If -- if the franchise tax, even though it's a franchise tax, in practical operation and effect imposed as a tax on the government bonds, I think this Court held in New Jersey Realty that it's invalid.
Harold Burton: You mean then any kind of a franchise tax, they may figure out has got -- also has some paragraph say but you mustn't take into consideration the government bonds and -- in -- in determining the basis of the tax.
Charles Goodwin, Jr.: If it's a tax on net worth as this tax is, then I think in practical operation and effect it's a tax on the bonds. Corporations customarily invest surplus assets in governments or other frequently idle funds. And I don't think that the ownership of government bonds bears particularly on the benefits of exercising the corporate franchise.
Tom C. Clark: Suppose the only assets they had were government bonds.Suppose you had a corporation of that kind.
Charles Goodwin, Jr.: Then I think it would avoid the tax, this type of tax, this net worth tax. There is an alternative on gross assets and I think it would -- would be subject to tax. Well, of course gross assets there would be no tax.
Tom C. Clark: Do you think New Jersey could levy a franchise tax on such a corporation?
Charles Goodwin, Jr.: I don't think so. I don't think mere ownership of government bonds is doing business within this meaning.I think necessarily if a corporation has nothing but government bonds, its only asset, then any franchise tax measured by assets is a tax on those government bonds.
Tom C. Clark: (Inaudible) state tax law.
Charles Goodwin, Jr.: They -- states -- most states and I think -- I'm not sure New Jersey customarily have an alternative minimum franchise tax. They provide that every corporation, New Jersey corporation, for example, which has a franchise from the State, if it doesn't -- if it isn't subjected to an annual tax under other alternatives, it pays the minimum. That may not be the case in New Jersey as it is in New York, there's a minimum tax of -- when all the other methods fail to reach a corporation. And that I think is the type of tax that measures the idle possession of the franchise, even though all the assets might be in government bonds. The -- for instance, the taxing rate might be higher than the income on the government, in which case the only way the corporation could pay its franchise tax would be to annually sell off some of the principal each year to get money to pay the tax, clearly a tax on the bond.
Stanley Reed: What is the amount of the tax here?
Charles Goodwin, Jr.: 8 mils? I'm not sure of the amount in 1952 whether it was an 8 mil tax.
Stanley Reed: (Inaudible)
Charles Goodwin, Jr.: Eight-tenths of a mil -- eight-tenths of a mil on net worth. The alternative tax was one quarter of that on gross assets or two-tenths of a mil. I think last year the tax was multiplied two-and-a-half times or something like that, no reason why it couldn't be increased substantially at any time. I think if they can reach the government bonds, then the rate is within the -- the discretion of the State. I mentioned briefly in reply to a question that in 1947, after the tax had been in operation for one full year, a report of the commission on state tax policy recommended amendments to reach the situation where corporations with substantial property, intangible personal property and so forth were not bearing their fair share of the state tax burden because not having much taxable net worth. And at that time, they added the two --
Earl Warren: We'll take a recess now, Mr. Goodwin.